DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed June 10, 2021 amending claims 1, 5, 12 and 13 is acknowledged and has been entered.  Claim 2 is canceled.  Claims 1 and 3-18 are pending and will be examined.

Terminal Disclaimer
The terminal disclaimer filed on June 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 103337066 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1, line 6, insert “a second” between “performing” and “PCR thereon” so the 6th line reads “peforming a second PCR thereon until all primers are consumed to produce amplicon(s),” 
Allowable Subject Matter
Claims 1 and 3-18 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: First, it is noted the prior 112 rejection was not intended to be limited to the second amplicon but the lack of a particular “second” step of PCR, so the term was added by Examiner’s amendment.
Next, it is noted that Applicant’s arguments and additional amendments to claim 1 were persuasive in combination in overcoming the prior rejections over Otero and additional references.  As Applicant persuasively argues, while Otero may teach a step of RT-PCR, Otero does not teach amplification on a raw umbilical cord blood samples, or a cheek swab, saliva or a bacteria or virus as claimed. While the prior art teaches methods of RT-PCR and may teach application to raw or crude samples, the prior art does not teach or suggest a method which includes both RT-PCR and a second PCR amplification which is applied to a raw sample.  Therefore, the claims are novel and non-obvious over the prior art.  The claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637